Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2018/0020241).
For claim 18, Li discloses, A decoding method ([0042] FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10) comprising: 
	- obtaining a quantization parameter of at least one luma block comprising a luma sample co-located with a chroma sample selected in a current chroma block ([0066] to find the quantization group for a block with coordinates (xCb, yCb) as the top-left luma corner, the following process is defined. The luma location (xQg, yQg), specifies the top-left luma sample of a current quantization group relative to the top-left luma sample of the current picture.), 
	wherein the luma and current chroma blocks are coded in a form of a dual coding tree ([0039] e.g. In HEVC, coding tree units (CTUs) are partitioned into CUs according to a quadtree partitioning scheme.); 
	- determining a quantization parameter of the current chroma block responsive to the quantization parameter(s) of the at least one luma block ([0087] If a picture is coded using three separate color planes, a video coder may use the process described above for determining the luma quantization parameter to determine quantization parameters for use in quantizing chroma samples.); 
	- decoding the current chroma block using the quantization parameter of the current chroma block, 	wherein the chroma sample selected in the current chroma block is one of the following samples: - the center-top sample; - the center-left sample; and - the center sample ([0066] Furthermore, in HEVC, to find the quantization group for a block with coordinates (xCb, yCb) as the top-left luma corner, the following process is defined. The luma location (xQg, yQg), specifies the top-left luma sample of a current 

For claim 19, Li discloses the method of claim 18, wherein obtaining a quantization parameter of at least one luma block comprising a luma sample co-located with a chroma sample selected in a current chroma block comprises: - obtaining the quantization parameter of each luma block comprising a luma sample co-located with a chroma sample of a plurality of chroma samples selected in the current chroma block; - determining a single quantization parameter as a function of the quantization parameters of the luma blocks [0091] In the text above, pps_cb_qp_offset and pps_cr_qp_offset are syntax elements signaled in a PPS that specify offsets to the luma quantization parameter (Qp′y) used for deriving the chroma quantization parameters (Qp′.sub.Cb and Qp′.sub.Cr). Slice_cb_qp_offset and slice_cr_qp_offset are syntax elements signaled in slice segment headers indicating differences to be added to the values of pps_cb_qp_offset and pps_cr_qp_offset when determining values of the Qp′.sub.cb and Qp′.sub.cr values..

For claim 20, Li discloses the method of claim 19, wherein determining a quantization parameter of the current chroma block responsive to the quantization parameter(s) of the at least one luma block comprises determining a quantization parameter of the current chroma block responsive to the single quantization parameter ([0091] Slice_cb_qp_offset and slice_cr_qp_offset are syntax elements signaled in slice segment headers indicating differences to be added to the values of pps_cb_qp_offset and pps_cr_qp_offset when determining values of the Qp′.sub.cb and Qp′.sub.cr values)

For claim 21, Li discloses the method of claim 18, wherein the chroma sample is selected in the current chroma block depending on a shape of the current chroma block ([0153] in examples where separate luma and chroma coding trees are allowed, separate thresholds and quantization group sizes may be defined for chroma samples.).



For claims 23-30, Li discloses the claimed limitations as discussed for corresponding limitations in claims 18-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiu; Xiaoyu et al.	US 20210337202 A1	ADAPTIVE QUANTIZATION METHOD FOR 360-DEGREE VIDEO CODING
HSIANG; Shih-Ta et al.	US 20210281846 A1	METHOD OF MULTIPLE QUANTIZATION MATRIX SETS FOR VIDEO CODING
KO; Hyun Suk et al.	US 20200296417 A1	METHOD AND APPARATUS FOR ENCODING/DECODING VIDEO, AND RECORDING MEDIUM STORING BIT STREAM
IKAI; Tomohiro et al.	US 20200195970 A1	IMAGE DECODING DEVICE AND IMAGE ENCODING DEVICE
JUN; Dong San et al.	US 20190174136 A1	METHOD AND APPARATUS FOR IMAGE ENCODING/DECODING
SHIBAHARA; Youji et al.	US 20180270483 A1	IMAGE CODING METHOD, IMAGE DECODING METHOD, IMAGE CODING APPARATUS, AND IMAGE DECODING APPARATUS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485